493 So.2d 1103 (1986)
In re the Marriage of Irwin L. MAULDIN, Appellant,
v.
Norma J. MAULDIN, Appellee.
No. 86-201.
District Court of Appeal of Florida, Fifth District.
September 11, 1986.
David U. Strawn, Orlando, for appellant.
Edward R. Kirkland, Orlando, for appellee.
DAUKSCH, Judge.
This is an appeal from that portion of a marital dissolution judgment which requires appellant to pay a portion of appellee's attorney's fees.
Because it is apparent appellee received an equal distribution of the marital assets and has an income of at least $5,000.00 per month, it is clearly an abuse of discretion to require appellant to pay for appellee's lawyer. Appellee is the owner of over a half-million dollars worth of property and has an ability to earn her own living, over and above the $5,000.00 per month she *1104 receives as a result of the dissolution. She is, and was during the dissolution proceedings, able to hire her own competent counsel. It is not necessary nor fair to require appellant to pay her lawyer. Seitz v. Seitz, 471 So.2d 612 (Fla. 3d DCA 1985); Kozlik v. Kozlik, 416 So.2d 481 (Fla. 4th DCA 1982).
That portion of the judgment requiring appellant to pay appellee's attorney's fees is reversed. The remainder of the judgment is affirmed.
AFFIRMED in part; REVERSED in part.
UPCHURCH, C.J., and COWART, J., concur.